Plaintiff in error was convicted on the 1st day of May, 1911, in the county court of Canadian county, on a charge of unlawfully conveying intoxicating liquor from one place to another in this state, and on the 29th day of said month was sentenced to pay a fine of four hundred dollars and be imprisoned in the county jail for a period of ninety days. After a careful examination of the record in this case we think the judgment should be affirmed under the doctrine announced in the case of Clarence Maynes v. State, 6 Okla. Crim. 487, 119 P. 644. It is so ordered.